DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgments are made that this application claims the priority to the following:

    PNG
    media_image1.png
    44
    355
    media_image1.png
    Greyscale
.
Information Disclosure Statement
The information disclosure statement (IDS), dated 12/22/2020, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Response to Restriction
Applicant's response to restriction requirement and election of group I corresponding to claims 1-12 without traverse, in the reply filed on 04/04/2022 is acknowledged.    
The amended claims 16-17 are grouped into Group III, as “a method of preparing…..”.
The examiner also acknowledges applicants’ election of an amino-protecting group for R1; together with the N atom R2 is attached to as an amino group, form an amino acid for R2; oxygen for both X1 and X2; a substituent containing an active group that can react with an attaching functional group on a solid-phase resin for R3; and an alkyl group for R4.
Claims 14-17 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The claims 1-12 are examined on merits in this office action. 

Claim objections
Claim 2 is objected to because of the following informalities:  claim recite word “includes” (in line 2). Its meaning can be “embrace imply containing parts of a whole”. Having said that it is not clear whether applicants limiting amino-protecting group  to the recited protecting groups, or to other known protecting groups.  Applicants may have to replace “includes” with “selected from the group consisting of” to overcome objection. Appropriate correction is required. 
Claim 9 is objected to because of the following informalities:  the variable “m” is not defined.  Appropriate correction is required. 
Claim 12 is objected to because of the following informalities:  the structures in the recited formula (ii), (iv) and (ix) are truncated.  Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

I. Claims 1-3 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mi et al (CN 104418948 A).
Mi et al disclose the following compound:

    PNG
    media_image2.png
    177
    343
    media_image2.png
    Greyscale
[see attached abstract from STN search report].
The above compound falls within the scope of applicants’ compound of formula (I), when in the applicants compound of formula (I), R1 is an amino protecting group, Fmoc; R2 is together with the N atom R2 is attached to as an amine group, form an amino acid; R3 is H; R4 is alkyl group; and both X1 and X2 are -O-; wherein R3 and X1 together form -OH, which is an active group that can react with an attaching functional group on a solid-phase resin. 
Accordingly, the claims are fully anticipated. 
II. Claims 1, 3 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su et al (CN 102942625 A).
Su et al disclose the following compound:

    PNG
    media_image3.png
    119
    340
    media_image3.png
    Greyscale
[see attached abstract from STN search report].
The above compound falls within the scope of applicants’ compound of formula (I), when in the applicants compound of formula (I), R1 is H; R2 is together with the N atom R2 is attached to as an amine group, form an amino acid; R3 is H; R4 is alkyl group; and both X1 and X2 are -O-; wherein R3 and X1 together form -OH, which is an active group that can react with an attaching functional group on a solid-phase resin. 
Accordingly, the claims are fully anticipated. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al (Journal of the American Chemical Society, 1998, 120(22), 5441-5452) in view of Johnson et al (Journal of Peptide Science, 1995, 1, 11-25).     
For claims 1-3:
Jensen et al teach the following compounds:

    PNG
    media_image4.png
    281
    439
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    283
    443
    media_image5.png
    Greyscale
and
 
    PNG
    media_image6.png
    276
    440
    media_image6.png
    Greyscale
 [see attached abstract from SNT search report]. 
The above compound falls within the scope of applicants’ compound of formula (I), when in the applicants compound of formula (I), R1 is an amino protecting group, Fmoc; R2 is together with the N atom R2 is attached to as an amine group, form an amino acid with protecting group; R3 is a substituent containing an active group that can react with an attaching functional group on a solid-phase resin; R4 is alkyl group; and both X1 and X2 are -O-. 
The difference between the Jensen et al and instant claim(s) is that phenyl ring has additional -OMe group, whereas the instant claim(s) require H atom at the same position. 
	However, Johnson et al cure this deficiency. 
Johnson et al teach the following compound:

    PNG
    media_image7.png
    118
    135
    media_image7.png
    Greyscale
, wherein R2 and R3 = H, Me or OMe [see 2nd paragraph in the left column in page 13]. That means these both H and -OMe are equivalents at the same position and can be exchangeable, and therefore are obvious.  
For claim 4-5:
In the above compounds from Jensen et al [see For claims 1-3], the bottom left one is Phe with a protecting group. 
For claim 6:
Jenson et al silent on Gly or Gly protected with a protecting group. However, Jensen et al teach Ala is protected with a protecting group [see upper left one in the shown compounds in For claims 1-3]. It is well known fact that both Gly and Ala are exchangeable, absent evidence to the contrary. Jensen et al also teach protected Phe and Leu [see shown compounds in For claims 1-3]. Therefore, the teachings can be extrapolated to other amino acids, such as Gly. There is a reasonable expectation of success to replace Ala with Gly, because of known technology. 
Alternatively, Johnson et al teach unprotected Gly at the same position. The Gly can be protected with known protecting groups in view of known technology. One would be motivated to protect Gly to avoid side reactions or products in the peptide synthesis. 
For claim 7-9:
Jensen et al teach –(CH2)4-COOH, which reads claim limitation. 
For claim 10:
Jensen et al teach -O- [see shown compounds in For claims 1-3] at the same positions, which reads applicants both X1 and X2. 
For claim 11:
The above shown compounds [see shown compounds in For claims 1-3] reads applicants Formula (X). The additional -OMe in the Jensen et al is addressed above in For claim 1-3.
For claim 12:
Jenson et al silent on Gly or Gly protected with a protecting group. However, Jensen et al teach Ala is protected with a protecting group [see upper left one in the shown compounds in For claims 1-3]. It is well known fact that both Gly and Ala are exchangeable, absent evidence to the contrary. Jensen et al also teach protected Phe and Leu [see shown compounds in For claims 1-3]. Therefore, the teachings can be extrapolated to other amino acids, such as Gly. There is a reasonable expectation of success to replace Ala with Gly, because of known technology. 
Alternatively, Johnson et al teach unprotected Gly at the same position. The Gly can be protected with known protecting groups in view of known technology. One would be motivated to protect Gly to avoid side reactions or products in the peptide synthesis. 
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants core compounds with possible substitutions in analogous art etc., were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
The motivation to combine the art can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed compound(s) with a reasonable expectation of success. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658